Name: 2008/308/EC: Council Decision of 7 April 2008 appointing two Austrian members and two Austrian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-04-17

 17.4.2008 EN Official Journal of the European Union L 107/28 COUNCIL DECISION of 7 April 2008 appointing two Austrian members and two Austrian alternate members of the Committee of the Regions (2008/308/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on that Committee has become vacant as a result of the resignation of Mr LINHART. Another members seat has become vacant as a result of the death of Mr ZIMPER. Two alternate members seats have become vacant as a result of the resignations of Mr MÃ DLHAMMER and Mr VÃ GERLE, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, ending on 25 January 2010: (a) as members:  Ms Marianne FÃ GL, VizebÃ ¼rgermeisterin, Marktgemeinde Traisen,  Mr Erwin MOHR, BÃ ¼rgermeister, Marktgemeinde Wolfurt, and (b) as alternate members:  Mr Johannes PEINSTEINER, BÃ ¼rgermeister, Marktgemeinde St. Wolfgang,  Mr Markus LINHART, BÃ ¼rgermeister der Stadt Bregenz. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 56, 25.2.2006, p. 75.